[Cite as State v. Myers, 2016-Ohio-7112.]




                             IN THE COURT OF APPEALS OF OHIO
                                 SIXTH APPELLATE DISTRICT
                                       WOOD COUNTY


State of Ohio                                   Court of Appeals No. WD-16-007

        Appellee                                Trial Court No. 11 CR 364

v.

Craig Myers                                     DECISION AND JUDGMENT

        Appellant                               Decided: September 30, 2016

                                            *****

        Craig R. Myers, pro se.

                                            *****

        JENSEN, P.J.

        {¶ 1} Defendant-appellant, Craig Myers, appeals the January 8, 2016 judgment of

the Wood County Court of Common Pleas denying his motions to obtain dispatch

records, for complete discovery, for release of all personal property from former defense

counsel, and to dismiss court costs.
      {¶ 2} Myers has set forth the following assignments of error in support of his

appeal:

             FIRST ASSIGNMENT OF ERROR

             Trial Court failed to review that the State failed to prove, that the

      Appellant provided marijuana to the alleged victim/resident during, or after

      the posting of the $50,000.00 dollar bond. [sic]

             SECOND ASSIGNMENT OF ERROR

             Trial Court failed to show a “pattern of conduct” as to the menacing

      by stalking. The alleged victim did not show mental distress or fear of

      physical harm, or that the Appellant threatened physical harm tot he alleged

      victim, as the statute for menacing by stalking establishes. [sic]

             THIRD ASSIGNMENT OF ERROR

             State prosecution engaged in a pattern of Prosecutorial misconduct,

      as well as a pattern of corrupt activity with law officials. Violating the

      Appellant’s Constitutional right to due process. [sic]

             FOURTH ASSIGNMENT OF ERROR

             The abuse of discretion that the Trial Court inflicted on to the

      Appellant, violated the Appellants due process as to a fair hearing to revoke

      bond. The loss of liberty interfered with the Appellant ability to

      preservation of justice and the presumption of innocence before conviction,




2.
       and deprived the Appellant the ability to participate in a wide range of

       activities that are important to the administration. [sic]

       {¶ 3} Myers’ assignments of error—and the arguments in support of those

assignments—are entirely unrelated to the order from which Myers appealed. Because

Myers has failed to assign error relating to the order from which he appealed, we find his

assignments of error not well-taken and we affirm the judgment of the trial court. Myers

is ordered to pay the costs of this appeal under App.R. 24.


                                                                        Judgment affirmed.



       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




Thomas J. Osowik, J.                            _______________________________
                                                            JUDGE
Stephen A. Yarbrough, J.
                                                _______________________________
James D. Jensen, P.J.                                       JUDGE
CONCUR.
                                                _______________________________
                                                            JUDGE




3.